United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 06-30288
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARCUS WILLIAMS,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                     USDC No. 3:04-CR-190-ALL
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marcus M. Williams appeals the sentence that he received

after he pleaded guilty to being a felon in possession of a

firearm.   Williams argues that the district court erred when it

enhanced his sentence pursuant to U.S.S.G. § 2K2.1(b)(5) because

he would not be convicted for “another felony offense” in light

of Louisiana jurisprudence applying LA. REV. STAT. 14:27.

Williams’s argument is unavailing.   Commentary to the Guideline

explicitly states that a conviction need not be obtained for the

Guideline to apply.   § 2K2.1(b)(5), comment. (n.4).    Moreover,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30288
                                 -2-

the offense conduct as set forth in the Presentence Report

supports the district court’s determination that Williams

possessed a firearm and ammunition in connection with another

felony offense.    See United States v. Gonzales, 436 F.3d 560, 584

(5th Cir. 2006).   Williams’s challenge to the reasonableness of

his sentence, which was within the applicable guidelines range of

imprisonment, is likewise unavailing.      See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); United States v. Ruff,

984 F.2d 635, 640 (5th Cir. 1993).

     AFFIRMED.